DETAILED ACTION 
1.	This action is in response to Application No. 15/751,405 originally filed 02/08/2018. After Final presented on 02/09/2021 which provides claims 1 - 14 is hereby acknowledged. Currently claims 1 - 14 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.    Claims 1 - 14 are allowed over the prior art of record.
4.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda “US 2003/0214476” and Yen “US 2010/0277463” as a whole teach a majority of the limitations which is similar to the applicant's claimed invention but fail to teach of said claimed features. 
The following is an examiner's statement of reasons for allowance: Claims 1 - 14 are allowable for the reasons argued by the Applicant in the Remarks filed on February 09, 2021.
5.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                  
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626